Ellsworth, J.
(dissenting). I dissent from the holdings of the majority of this court upon the two points last considered in their *280opinion, and believe that error of the district court appears upon the record of a nature so serious and prejudicial to the rights of the defendant as to require the judgment of conviction in this case to be reversed and a new trial ordered.
A fair consideration of the testimony of the witness Olsen, as received upon the trial, discloses a disregard of elementary rules governing the introduction of evidence, with resultant prejudice to-the rights of the defendant so great as of itself to warrant the reversal by this court of the judgment rendered. In a criminal prosecution of the gravity of that presented by this appeal, irregularities that would not be tolerated even in an action tried under the more flexible and elastic principles of civil procedure should not be treated as of little moment. The witness Olsen testified, in effect: That he was the official stenographer of the district court, and had taken in shorthand the testimony of the defendant, Longstreth, in a case in which the prosecutrix, Ida Wagner, was plaintiff, and said Longstreth defendant, tried in the district court at a former term; that he had his shorthand notes with him, and by refering to those notes could give Longstreth’s testimony in that action; that he had correctly transcribed the testimony of Longstreth, and had heard it all; but that he could not give all the testimony of Longstreth independent of his notes. He thereupon produced his shorthand notes, and the state’s attorney, without offering the same or a certified transcript thereof in evidence, asked the witness: “Q. I will ask you to refer to your notes in reference to said case tried at said time and place and read therefrom the testimony of Dr. W. E. Longstreth given in relation to his treatment of Ida Wagner on or about the 29th day of March, 1906, and especially with reference to his having performed an operation on her, and with reference to his having relieved her of a fetus,” etc. Counsel for defendant objected to the question on the ground that the evidence called for was incompetent, irrelevant and immaterial, which objection the court overruled, and the witness then proceeded to read from his notes a mass of matter, proceeding by question and answer, at length so great as to cover two pages or more of the printed record, all of which referred to conversations and transactions between the defendant and prosecutrix during a, period of -several months, including the particulars of certain medical treatment of the prosecutrix, and the assertion that he had during the month of March, *2811906, “relieved her of a fetal mass of the uterus.” That the evidence thus introduced was of a character highly prejudicial to the defendant cannot be questioned, and the only theory upon which it could be held admissible was that it was in form and substance clearly competent and relevant under well-settled rules of evidence.
The stenographer of a district court of this state is not a public agent, and his shorthand minutes of a civil trial, however authenticated, do not become a public record. The district court, in criminal trials, may order, upon a certain showing, the preparation and certification of a transcript of these notes, and the filing thereof in the office of the clerk of the district court. This transcript is so filed and preserved, however, not for the benefit or information of the public generally, but only for that of the parties to the action or proceeding in which the notes were taken. “The information which they impart is not intrusted to the public, but aside from the prosecuting attorney, is confined to the parties directly interested.” Smith v. State, 42 Neb. 356, 60 N. W. 585. It is therefore apparent beyond all question that neither under rules making competent a public record, or on any other principle, can the shorthand notes or a certified or authenticated transcript of the same be received as original evidence of any facts narrated therein. The majority opinion recognized and announced the true rule in this regard in the words: “If a certified transcript of the reporter’s notes were offered in evidence as independent proof, of course, this would be prejudicial error.” If neither the shorthand notes themselves nor a certified or authenticated transcript could be received or considered as independent proof of any fact, I cannot conceive or understand how these notes could be read before the jury by the reporter, or any one else, and their contents received as competent evidence. To allow this to be done is to so misapply a proper and salutary rule of evidence as to permit, in most objectionable form, the very mischief it is intended to prevent ; nor is it clear how Olsen’s statements preliminary to the reading of his notes in any manner rendered this method of proof more tolerable. It is possible that in those, states in which, by statute, a stenographer’s notes are considered a public record, his statements, made under oath that the notes were correctly taken, might be considered a sufficient authentication to warrant his reading them before the jury. Even in such a case, however, a much more certain and satisfactory way of introducing the evidence *282would be by the preparation and offer of a certified transcript. This, when properly received, might then be read by the stenographer or by any other person who could read; or it could have been submitted to the' jury and taken with them upon their retirement that they might read it themselves. It is conceded, however, that such use of a certified transcript would have been highly prejudicial to the rights of the defendant, and could not have been resorted to under any practice known to the courts of this state.
There is nothing in the record to warrant the assertion that Olsen “was asked and permitted to state the exact testimony of appellant upon such trial, and to do so it was necessary to refresh his memory by referring to such testimony as transcribed by him.” This testimony had not be on “transcribed” by him at all, and he was not asked to state “th« exact testimony of appellant,” but simply to read or translate a portion of his notes. Not even by inference can it be claimed that in reading these notes Olsen was stating, according to hi > best recollection, the exact statements made by the defendant, in his hearing, on the former trial. He had testified that he cr>uld not recollect these admissions entire as made by the defendant. It is the theory of counsel for the state that Olsen used the notes simply for the purpose of refreshing his memory; but he was neither asked to state nor stated that he so used them, and there is no basis other than conjecture for believing that he did. The substance of Olsen’s testimony as give:; and received was simply that he had made shorthand notes of testimony given by the defendant upon the former trial, and that by “referring to” or :i other words looking at these notes he received certain mental impressions which he translated into words. The superlatively impc rtant point of whether these words, when put together, reproduced correctly the admissions claimed to have been made by the defendant, was wholly ignored. Under such a method of proof, the penalties of perjury would not operate as a safeguard to the rights of the defendant against the damaging effect of a variance from the admissions actually made by him on the former trial of the statements read by Olsen from the notes. In translating his notes, Olsen became no more responsible for the truth of the statements read, as a faithful reproduction of the testimony of defendant, than would another witness, with skill to read his notes, who had not even been present at the former trial. Upon any view of his testimony, his statements in reference to *283the defendant’s admissions lack the positive directness that should characterize the sworn declarations of a witness who gives evidence so damaging against a party accused of crime.
A still more serious question is presented upon the point raised by appellant that the evidence offered by the state is insufficient to sustain a conviction. The case was tried on the theory that the state, in order to warrant a conviction of the defendant, must establish beyond a reasonable doubt three elements of the offense charged, to-wit: (1) That at the time the.offense was committed the prosecutrix was pregnant with child; (2) that the defendant administered to her certain drugs, or used upon her body certain instruments, with intent to procure an abortion; and (3) that such abortion was not necessary to preserve the life of the prosecutrix. The district judge gave an instruction in these words: “The burden of proof rests upon the state to show that the production of the miscarriage, if any, was not necessary for the purpose of saving the mother’s life, and this must be done beyond a reasonable doubt to your satisfaction. Such burden remains to the state, although no evidence is introduced to the contrary.” There is no contention that-this instruction was more favorable to the defendant than he was entitled to receive. On the other hand, it is apparent that throughout the trial the state assumed the burden of proving beyond a reasonable doubt, as an essential element of the offense 'charged, that the operation resulting in abortion was not necessary to save the life of the woman upon which it was performed. There is no doubt that in this instruction the district court announced the true rule' of law in this behalf. Abortion in this state is purely a statutory crime, and prosecutions therefore must be brought strictly within the terms of the statute. The fact that the operation producing it is not necessary to save the life of the mother is an- element as necessary to the proof of the offense as that the woman is pregnant, or that a miscarriage was produced by or through the procurement of the defendant. Each of these points, as every material element of a criminal charge, must be proved to the satisfaction of the jury beyond a reasonable doubt.
It appears from the evidence in this case that the defendant, Longstreth, at the time the crime is alleged to have been committed, was a physician in regular practice. It also appears that the prosecutrix stood in the relation of patient to him, and that he was treating her, at her request and with her consent, for some bodily *284ailment. Therefore, in addition to the general presumption of innocence of the crime charged against him, there arises in his favor the further presumption that, if in his treatment of the .woman, he caused an abortion, it, was done in an honest effort on his part, as her physician, to preserve her life. “The experience of mankind shows that cases have often arisen in which such treatment has necessarily been resorted to, and in the absence of other proof the law, in its benignity, would presume that it was performed in good faith ,and for a legitimate purpose.” State v. Clements, 15 Or. 237, 14 Pac. 410. I do not think that it is seriously urged that these two strong presumptions can be overborne by the counter-presumption that, the woman being in apparent health shortly before the time the abortion was performed, the operation was not necessary to preserve her life.
In the opinion of my associates the record does not present an entire absence of proof to support the allegation of the information that the operation was not necessary to preserve the life of the woman; and a number of facts are referred to, as, in their opinion, supplying prima facie proof upon this point. After the most careful examination of the entire record, however, with particular attention to the facts referred to in the majority opinion, I fail to find even the slightest evidence upon this point.' In my view, unless proof of the fact may be supplied by presumption, there is an entire absence of proof. I cannot believe that it will ever be accepted as a holding of this court that a material element in a serious criminal charge can be supplied by presumption. If there was even slight evidence upon this point, or in fact any competent evidence on which a verdict of conviction may rest, I would feel that the conviction should be sustained as upon other material elements; the evidence whereof, while not wholly satisfying, being, I think, sufficient to sustain the verdict. But op the point that the operation was necessary to preserve the life of the woman, there is an utter and complete absence of evidence. The facts referred to in the majority opinion cannot, under the utmost stretch of legitimate construction, he said to even touch upon this point. The fact that the woman was unmarried, and that defendant had held illicit intercourse with her, may furnish evidence of a motive both on his part and hers for procuring an abortion. But that there may have been some evidence of a motive for causing an abortion does not supply even for slightest proof that such abortion was *285not necessary to save the life of the woman; while in support of the contrary proposition stands the double presumption that the defendant was not wilfully guilty of a crime, and that his professional acts were directed to a legitimate purpose.
It cannot be said that knowledge of the facts constituting this element of the offense are peculiarly within the mind of the defendant. The state, by means that will readily suggest themselves to the mind of any skillful attorney, can as readily and as conveniently prove that the operation was not necessary to preserve the life of the woman as it can establish any other element of the offense. “The circumstances attending the procurement of an abortion, tending to prove that it was unnecessary for the purpose of preserving the life of the mother, ordinarily can be shown quite as easily on the part of the prosecution as it can be proved by the defendant that it was necessary for that purpose.” Moody v. State, 17 Ohio St. 110. The supreme Court of Iowa has held that evidence much stronger upon the point in question than that introduced in this case “does not make out a prima facie case” of statutory abortion. Under the evidence in case the prosecutrix walked repeatedly to the office of the physician in order to have the operation performed. The court says: “It is a matter of common knowledge that many persons walk to hospitals and to offices to have operations performed that are necessary to save life. Every presumption is in favor of defendant’s innocence, and, if the facts shown are capable of explanation on any reasonable hypothesis in favor of innocence, there can be no rightful conviction.” State v. Aitken, 109 Iowa, 643, 80 N. W. 1073. In this case the prosecutrix, at the time the abortion is supposed to have been performed, was confined to her bed and sent a friend to the physician, asking him to come to her room. The fact that the person performing the operation in the Iowa case might not have had the same motive for procuring an abortion as the defendant does not, in my opinion of this case, differentiate it in any degree whatever upon the point of the necessity for the operation. The ruling in 'the Iowa case is supported by a very respectable array of authority. State v. Schuerman, 70 Mo. App. 518; State v. Clements, 15 Or. 237, 14 Pac. 410; State v. Moody, 17 Ohio. St. 110. When, therefore, it is established “that by the great weight of authority the state must both allege and prove such negative,” as stated in the major*286ity opinion, I cannot understand how in this case it can he said to have relieved itself of that burden..
(121 N. .W 1114.)
I do not feel, in view of the serious irregularities occurring upon this trial, that the proof necessary to conviction should receive support from any “irresistible inference from the testimony” on the part of this court, in substantiation of any or all of the elements of the offense charged. The crucial question that should be given the undivided attention of this court is whether or not the defendant has been accorded his constitutional right of a fair and impartial trial; and, if he has not, a new trial should be ordered even though incidentally, in the course of the investigation, each member of this court has received impressions so strong as to satisfy his mind of defendant’s guilt. Such fair and impartial' trial, according to the rules of criminal procedure, in my mind the defendant has not had; and in this view of the case it would be idle to -theorize upon the point of the abstract justice of his conviction.